2¥¥-/5'
                                 ELECTRONIC RECORD




COA#        01-14-00182-CR                        OFFENSE: 22.02 (Aggravated Assaults)

            Waris Nadir Sublet v. The State of
STYLE:      Texas                                 COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    262nd District Court


DATE: 01/29/2015                   Publish: YES   TC CASE #:      1378742




                         IN THE COURT OF CRIMINAL APPEALS


          Waris Nadir Sublet v. The State of
STYLE:    Texas

        APPJE-LL/lfilT^               Petition
                                                       CCA#:

                                                       CCA Disposition:
                                                                       2V4W5
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         &eru$ eft                                    JUDGE:

DATE:       0 'j/^/jHDlS'                             SIGNED:.                           PC:

JUDGE:        fil^ LCiS^L<&r<~                         PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD